Citation Nr: 1758569	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a disorder manifested by constipation with hemorrhoids.

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for chronic fatigue syndrome (CFS).

7. Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for a bilateral hand disability.

9.  Entitlement to service connection for a disability manifested by chronic muscle and joint pain.

10.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1989 to April 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2011 rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, the Board remanded these matters for additional development.  

In 2016, the Veteran's attorney's representation was revoked.  He has not appointed another representative, and is assumed to be proceeding pro se. 

The issues of service connection for a bilateral knee disability and a disability manifested by chronic muscle and joint pain and seeking an increased rating for PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War Era.

2.  OSA was not manifested in service, and the preponderance of the evidence is against a finding that such disease is etiologically related to the Veteran's service.

3.  A gastrointestinal disorder was not manifested in service, and the preponderance of the evidence is against a finding that such disease is etiologically related to the Veteran's service.

4.  A disorder manifested by constipation with hemorrhoids was not manifested in service, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.

5.  The Veteran is not shown to have a headache disability.  

6.  A chronic skin disability was not manifested in service, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.

7.  The Veteran is not shown to have CFS.

8.  A bilateral hand/finger disability was not manifested in service, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for OSA is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  Service connection for a gastrointestinal disorder is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3.  Service connection for a disability manifested by constipation with hemorrhoids is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

4.  Service connection for headaches is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

5.  Service connection for a skin disability is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

6.  Service connection for CFS is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

7.  Service connection for a bilateral hand/finger disability is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by March, April and July 2010 letters.  A notice defect is not alleged.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and VA and private medical records have been secured.  He was afforded VA examinations to determine the etiology of his disabilities.  A duty to assist omission is not alleged.  VA's duty to assist is met.


Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in a report of medical history for provided in connection with processing for separation from service, he denied skin disease, frequent indigestion and stomach trouble.  

Private medical records show that in October 1999 the Veteran reported snoring.  He was not aware of sleep apnea.  He had daytime somnolence.  The assessment was sleep apnea, and a sleep study was recommended.  In November 1999 it was noted that the sleep study showed no evidence of OSA.  No further treatment for breathing was needed.  

VA outpatient treatment records show that in June 2004 it was noted on systems review that the Veteran had right hand and finger pain for about two to three months.  No injury was reported.  He said he just woke up and his fingers were stiff.  The assessment was right hand pain in the second and third digits.  In February 2005, the Veteran contacted a VA medical center by telephone and said he had pain with bowel movements.  The nurse indicated that it sounded like hemorrhoids.  In February 2006, he reported arthritic discomfort and swelling of the distal interphalangeal joints.  The assessments were degenerative joint disease and possible arthritis.  

Private medical records show that in April 2007 the Veteran was seen for snoring.  It was noted that he had signs and symptoms suggestive of OSA.  He denied dysphagia, heartburn, nausea and vomiting.  The assessments were OSA and snoring.  In May 2007, he was seen for review of a sleep study and it was noted that he had some mild sleep disordered breathing that suggested OSA.  In February 2008, he was seen for excessive snoring for three years.  

VA outpatient treatment records show that in February 2010 a history of reflux was noted.

Private medical records show that in April 2010 the Veteran complained of a rash on his face and stated it had been present for two years.  He denied gastrointestinal problems.  The diagnosis was rosacea.

On August 2010 VA joints examination, the Veteran stated that he had triggering of the right long and ring fingers for 15 years.  X-rays of the hands were negative.  The impression was trigger finger of the right third and fourth fingers.  

On August 2010 VA general medical examination, the Veteran stated that he had sleep apnea diagnosed in 2004 or 2005; that his acid reflux had its onset in 2002 or 2003; that his breathing problems began in 2004; and that he had headaches that began in 2004.  It was noted that he had had problems with constipation for 15 years, and had hemorrhoids.  He indicated that his skin problems began in 1991 with rashes and blisters.  The diagnoses were sleep apnea; acid reflux; constipation with hemorrhoids; headaches, secondary to poor sleep and resolved with CPAP use; and rosacea.

On December 2016 VA skin examination, the Veteran stated that he had rashes on his hands, legs and face since 2001.  He said he was treated with medication that corrected the condition.  The examiner noted that rosacea was subclinical with treatment.  He stated that the Veteran had a disability that met the criteria for a disease with a clear and specific etiology and diagnosis.  It was not caused by or related to environmental exposure in the Persian Gulf.  The condition was not present in service and was not caused by service.  The examiner, who reviewed the records, noted that it first appeared in 2006.  He further noted that the medical literature shows the condition is multi-factorial due to "abnormalities in innate immunity, inflammatory reactions to cutaneous microorganisms, ultraviolet damage, and vascular dysfunction."  
On December 2016 VA esophageal examination the Veteran stated that he had experienced "problems clearing his throat" for a number of years.  He said that his wife, who is a nurse, believed it was associated with his use of Ibuprofen.  He was placed on anti-gastroesophageal reflux disease (GERD) medication.  The examiner noted that the Veteran did not have signs or symptoms due to any esophageal conditions, including GERD.  The diagnosis was esophageal dyskinesia.  The examiner, who reviewed the record, noted that the Veteran's disability met the criteria for a disease with a clear and specific etiology and diagnosis.  It was not caused by service or related to a Persian Gulf environmental exposure.  He noted that the medical literature stated that it was a "condition associated with an impairment of inhibitory innervation, leading to both premature and rapidly propagated or simultaneous contractions in the distal esophagus."

On December 2016 VA hand/finger examination, the Veteran stated that both hands and fingers lock up on him.  He said he had undergone hand surgery.  The diagnosis was bilateral trigger finger.  The examiner, who reviewed the record, stated that it was not caused by service or a Persian Gulf environmental exposure.  He noted that the medical literature noted that the condition was "caused by inflammation and subsequent narrowing of the A1 pulley."

On December 2016 VA headache examination, the Veteran stated that he had a "generalized pressure sensation" all over his head since he had ear surgery due to a cholesteatoma.  The examiner noted that the Veteran's STRs showed that in May 1991 he was evaluated for headaches secondary to sinusitis.  He stated that the Veteran did not have, and had never received a diagnosis of, a headache disorder.  The examiner, who reviewed the record, stated that the Veteran did not meet diagnostic criteria for migraine, tension or cluster headaches as defined by the International Headache Society in 2013.  The reported symptomatology was likely residual of his ear, nose and throat procedures, although his response to daily stressors and life status dissatisfaction could not be entirely ruled out.

On December 2016 VA sleep apnea examination, the Veteran stated he had sleep apnea diagnosed in 1996.  It was noted that his wife said at that time that he was "snoring unusually" and would stop breathing at night.  He said he was given a CPAP machine.  The diagnosis was OSA.  The examiner, who reviewed the record, stated that the Veteran had a disability pattern that met the criteria for a disease with a clear and specific etiology and diagnosis.  It was not caused by service or related to Persian Gulf environmental exposure.  He stated that the preponderance of the medical evidence and expertise revealed that the proximate cause of OSA to be a developmentally narrow oropharyngeal airway, often with superimposed elevation of body mass index (creating encroachment of airway with fatty soft tissues) and/or natural aging.  

On December 2016 VA chronic fatigue examination, the Veteran stated that he had a diagnosis of CFS (for his complaints of feeling fatigued or tired and joint pain); he did not recall when it was diagnosed.  He was not receiving any treatment for such disability.  The examiner noted that the Veteran did not have, and had never received a diagnosis of, CFS; he stated that the Veteran did not have any acute signs of CFS.  The examiner, who reviewed the record, stated that there was insufficient evidence to warrant or confirm a diagnosis of CFS; the Veteran did not meet the diagnostic criteria for CFS.  The reported symptom of fatigue was attributed to OSA.  The examiner also noted that the effects of the Veteran's natural deconditioning, increased body mass index and life status dissatisfaction could not be ruled out [as factors contributing to fatigue].

On December 2016 VA Persian Gulf examination, the examiner stated that he reviewed the Veteran's records.  It was noted that there was no functional impact of additional signs and/or symptoms that might represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."

On May 2017 VA anus and rectum examination, the Veteran stated that he was usually constipated.  The examiner noted that the Veteran's STRs are silent regarding hemorrhoids, and that he underwent a sphincterotomy in August 2005.  The diagnoses were hemorrhoids and anal fissure, status post closed lateral sphincterotomy.  The examiner, who reviewed the record, opined that it was less likely than not that the condition was incurred in or caused by service.  Regarding constipation and hemorrhoids, she stated that there was insufficient evidence to warrant or confirm a diagnosis of these conditions in service, noting that the STRs are silent regarding them.  She also opined that anal fissures were less likely than not incurred in service as they were diagnosed in 2005, and the Veteran's STRs are silent for such condition.  She noted that medical literature indicates that an anal fissure is a tear in the anal canal that causes pain during bowel movements.  It is one of the causes of constipation and leads to the formation of internal hemorrhoids.  She further noted that internal hemorrhoids are caused mainly by straining when passing stools and likely from chronic constipation.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection may be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War Era.  To establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C. § 1117; 38 C.F.R. § 3.317. If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) CFS; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

To the extent that the Veteran claims that his OSA, esophageal dyskinesia, constipation and hemorrhoids, rosacea and bilateral trigger finger are due to his service in the Persian Gulf, since they are known clinical diagnoses, they do not fall within the purview of the presumptive provisions of 38 C.F.R. § 3.317.  His STRs are silent for complaints or findings pertaining to any of these conditions.  He was first evaluated for snoring in October 1999, and a sleep study found that he did not then have OSA; OSA was first shown by sleep study in 2007.  (He acknowledged on August 2010 VA examination that OSA was first diagnosed no earlier than 2002.)  The initial notation regarding hemorrhoids was in 2005, and on the August 2010 VA examination, the Veteran stated that his acid reflux became manifest in 2002; he also stated on August 2010 examination that he had experienced problems with constipation for 15 years.  He stated in August 2010 that his skin problems began in service (which is inconsistent with his April 2010 statement to a private medical provider that his skin problems had been present for two years).  He first reported right hand and finger pain in 2004.  In August 2010 he reported that such pain had been present for 15 years.  These reports suggest that each of these disabilities had its onset following service.  

Whether or not the Veteran's OSA, gastrointestinal disorder, constipation and hemorrhoids, rosacea, and trigger fingers may be related to service is a medical question that is beyond the scope of lay observation or common knowledge; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only competent (medical opinion) evidence in the record in this matter is against the Veteran's claims.  On December 2016 VA examinations, the examiner, based on a review of the record, found that such disabilities were not caused by service.  Similarly, on May 2017 VA examination, the examiner opined that it was less likely than not that hemorrhoids and constipation were caused by service.  These opinions reflect familiarity with the record/the Veteran's medical history, and in the absence of competent (medical) evidence to the contrary are persuasive.  The Veteran is a layperson, and has not presented any medical opinion or treatise evidence supporting his theory that the disabilities may be etiologically related to his service; his own opinion in these matters may not be afforded any probative value.  The preponderance of the evidence is against the claims of service connection for OSA, a gastrointestinal disorder, constipation with hemorrhoids, a skin disorder or a bilateral hand/finger disability.  Accordingly, the appeal in these matters must be denied.

There is no competent (medical) evidence that the Veteran has headaches or CFS.  On December 2016 VA examination, the examiner specifically found that he does not have a headache disability or CFS.  While the Veteran may be competent to observe that he has headaches and feels fatigued, whether or not he has a headache disorder and whether he meets the criteria for a diagnosis of CFS are medical questions, and he is a layperson without the expertise necessary to address them.  He does not cite to supporting medical opinion or treatise evidence, and his opinion regarding whether he has diagnoses of these disabilities has no probative value.  Service connection is limited to those cases where disease or injury has resulted in a current (shown during the pendency of the claim; see McClain v. Nicholson; 21 Vet. App. 319 (200&)) chronic disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As this threshold requirement is not met, the preponderance of the evidence is against the claims seeking service connection for headaches and CFS, and the appeals in the matters must be denied.


ORDER

Service connection for OSA, a gastrointestinal disorder, a disability manifested by constipation with hemorrhoids, headaches, a skin disability, CFS, and a bilateral hand/finger disability is denied.


REMAND

Regarding the claim of service connection for a bilateral knee disability, the Veteran's STRs show that in May 1990, he complained of recurring right knee pain following physical training; X-rays of the knees were normal.  He did not report knee problems in medical history he provided at the time of his discharge from service.  On December 2016 VA knee examination, bilateral overuse syndrome was diagnosed and the examiner opined that it was unrelated to service.  The examiner noted that the Veteran had denied knee problems in 1990 (apparently in reference to the report of medical history at separation).  Three months later however, while still in service, the Veteran was seen for right knee pain following physical training (which the VA examiner did not acknowledge in the opinion).  Thus, the conclusion reached by the examiner appears based on an inaccurate factual premise (that the Veteran did not have knee complaints in service).  Notably, the examiner opined that the condition was due to activities of a repetitious manner (which is consistent with the complaint noted in service).  

Regarding disability manifested by chronic muscle and joint pain, the March 2015 Board remand requested a rheumatology examination to determine whether the Veteran has CFS and/or chronic muscle and joint pain.  The examination conducted in December 2016 was limited to CFS.  As the requested development did not comply with the Board's remand instructions, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

The Veteran also seeks an increased rating for PTSD.  On December 2016 VA psychiatric examination, the Veteran stated that he was being treated at Eglin Air Force Base for a psychiatric problem.  It was also noted that he was on medication for a psychiatric disability.  Records of his psychiatric treatment are not associated with the record; are pertinent evidence in the matter at hand; and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for psychiatric disability since 2016, to include all outstanding records of psychiatric evaluations and treatment he received at Eglin Air Force Base.  He should also be asked to submit authorizations for VA to secure records of any private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should then arrange for the Veteran's record to be returned to the December 2016 VA orthopedic examiner (if that provider is unavailable, forwarded to another appropriate physician) for review and an advisory medical opinion regarding the likely etiology of the Veteran's bilateral knee disability, and specifically whether it at least as likely as not (a 50% or greater probability) is etiologically related to the Veteran's service.  The opinion must acknowledge that the Veteran was seen/treated for right knee complaints in service (following physical activity in May 1990).  The examiner should also indicate whether or not the Veteran has signs or symptoms of an undiagnosed knee disability.

All opinions must include rationale, with citation to factual data/medical literature, as deemed appropriate.

3.  The AOJ should also arrange for a rheumatology examination of the Veteran to ascertain whether or not he has a chronic disability manifested by joint and muscle pain (and if so, its nature and likely etiology).  On examination of the Veteran and review of his record, the examiner should opine whether the Veteran has a chronic multi-system illness manifested by joint and muscle pain and, if so, opine further whether it is etiologically related to the Veteran's service.  If a diagnosis of a chronic disability manifested by joint and muscle pain is not found, the examiner should further indicate whether  Veteran has signs or symptoms of an undiagnosed illness manifested by joint and muscle pain.

The examiner must include rationale with all opinions.

4.  If deemed appropriate (based on records of psychiatric treatment received pursuant to the request above, i.e., if they suggest worsening of the disability), the AOJ should arrange for VA psychiatric examination of the Veteran to assess the severity of his PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The nature and severity of all psychiatric symptoms must be described in detail, and the examiner should specifically comment on their impact on social and occupational functioning, and include rationale with all opinions.

5.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


